Exhibit 10.44

 

Kaiser Group Holdings, Inc.

2006 Annual Compensation

 

Name:

 

Douglas W. McMinn

Title:

 

President and Chief Executive Officer

Base Salary:

 

$235,000, effective September 9, 2005.

Discretionary Bonus:

 

To be determined by the Compensation Committee. 2005 bonus compensation was
$225,000 (100% of 2005 base salary).

Equity-Based Compensation:

 

Grant of 2,000 shares of Common Stock under the Kaiser Group Holdings, Inc. 2002
Equity Compensation Plan, as amended.

Severance Arrangement:

 

If the Company terminates Mr. McMinn’s employment, other than for cause, Mr.
McMinn will be entitled to severance equal to nine months’ salary. For each
additional six months of service after March 9, 2006, such severance amount will
be increased by one month’s salary, up to a maximum severance amount of one
year’s salary.

 

 

Name:

 

Nicholas Burakow

Title:

 

Current: Senior Vice President, Secretary and Treasurer. Effective April 1,
2006: Executive Vice President and Chief Financial Officer, Secretary and
Treasurer.

Base Salary:

 

$180,000, effective September 9, 2005.

Discretionary Bonus:

 

To be determined by the Compensation Committee. 2005 bonus compensation was
$172,000 (100% of 2005 base salary).

Equity-Based Compensation:

 

N/A

Severance Arrangement:

 

If the Company terminates Dr. Burakow’s employment, other than for cause, Dr.
Burakow will be entitled to severance equal to nine months’ salary. For each
additional six months of service after March 9, 2006, such severance amount will
be increased by one month’s salary, up to a maximum severance amount of one
year’s salary.

 

--------------------------------------------------------------------------------